MEMORANDUM**
Syed Ghulam Abbas Shah, a native and citizen of Pakistan, petitions for review of an order of the Board of Immigration Appeals affirming an immigration judge’s order denying asylum, withholding of removal and protection under the Convention Against Torture (CAT). Shah, a Shiite Muslim, asserts that he fears returning to Pakistan because he was attacked and threatened by Sipah-e-Sihaba-Pakistan, an anti-Shiite organization.
Substantial evidence supports the BIA’s determination that Shah did not establish that the Pakistani government was unable or unwilling to control Sipah-e-Sihaba Pakistan. The Pakistani government banned Sipah-e-Sihaba Pakistan in 2002, closed many of its offices, and arrested some of its members. Moreover, the Pakistani police responded in a timely manner to each of Shah’s encounters with members of the organization and made arrests or detained the perpetrators when identified. See Singh v. INS, 134 F.3d 962, 968 (9th Cir.1998)
Because Shah did not establish eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Shah made no argument in his opening brief regarding the denial of CAT relief, and so has waived the right to challenge this determination. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.